Case 2:20-cv-00162-SPC-MRM Document 37 Filed 08/03/20 Page 1 of 2 PageID 173




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

KATIE WAIDMANN, an individual

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-162-FtM-38MRM

ADVANCED RADIOLOGY IMAGING
ASSOCIATES, LLC, MI MEDICAL
SPA, LLC and SAURIN J. SHAH,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are the parties’ Notice of Settlement (Doc. 35) and Joint

Stipulation for Dismissal (Doc. 36). Katie Waidmann sued Advanced Radiology Imaging

Associates, LLC, MI Medical Spa, LLC, and Saurin J. Shah under the Fair Labor

Standards Act (FLSA) for unpaid overtime and for five common law tort claims. (Doc. 1).

The parties now inform the Court they have resolved Waidmann’s FLSA claim without

compromise and with attorney fees and costs negotiated and paid separately. Therefore,

there is no need for the Court to review and approve the settlement for fairness. See

Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982);

see also Mackenzie v. Kindred Hosps. East, L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D.

Fla. 2003). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00162-SPC-MRM Document 37 Filed 08/03/20 Page 2 of 2 PageID 174




action voluntarily by filing a stipulation signed by all parties who have appeared, as

Waidmann has done here.

      Accordingly, it is now

      ORDERED:

      1. The case is DISMISSED with prejudice.

      2. The Clerk of the Court is DIRECTED to enter judgment accordingly, terminate

         all pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of August, 2020.




Copies: All Parties of Record




                                          2
